Me. Justice MilbueN:
I concur; but I do- not agree with all that is said as to the intention of the legislature at the time it passed the said Section 681. I am not convinced that the legislature was not induced to put the income tax provided for in said sectioii upon the companies in consideration of their being made “subject to no other taxation under the laws-of this state, except taxes on real estate and the fees imposed by law.” I am in doubt, and I think reasonable, as to whether the unconstitutional sentence was ’the inducement for the taxing of the income; that is, “the excess of premiums received over losses and ordinary expenses,” etc. Having such a doubt, I do not hold the statute unconstitutional. (Young v. Salt Lake City, 24 Utah, 321, 67 Pac. 1066, citing many eases; People ex rel. Robertson v. Van Gaskin, 5 Mont. 352, 6 Pac. 30.)